NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                       :
  MARKEYE BOYD,                                        :   Civil Action No. 15-2210 (SRC)
                                                       :
                                      Plaintiff,       :              OPINION
                                                       :
                        v.                             :
                                                       :
  PLAINFIELD POLICE DIVISION, et al.,                  :
                                                       :
                                   Defendants.         :
                                                       :
                                                       :


CHESLER, District Judge

        This matter comes before the Court on Defendants’ motion for summary judgment.

Plaintiff, proceeding pro se, has opposed the motion. The Court has reviewed the papers filed by

the parties. It proceeds to rule on the motion without oral argument, pursuant to Federal Rule of

Civil Procedure 78. For the reasons that follow, Defendants’ motion for summary judgment will

be granted.



   I.         BACKGROUND

        Plaintiff Markeye Boyd (“Plaintiff” or “Boyd”) initiated this civil rights action on March

23, 2015. His original Complaint asserted claims arising out of his June 6, 2012 arrest for drug

offenses, following a motor vehicle stop in Plainfield, New Jersey. Thereafter, Boyd filed a First

Amended Complaint, which added claims based on a separate arrest which occurred in

Plainfield, New Jersey on April 1, 2014. The Defendants named in the First Amended Complaint

are as follows: Plainfield Police Division, City of Plainfield, Captain Brian Newman, Lieutenant

                                                   1
Kevin O’Brien, Sergeant Christopher Sylvester, Sergeant Troy Alston, and Officer Green

(collectively, “Defendants”).

          Upon a motion to dismiss brought by Defendants, the Court dismissed with prejudice all

claims arising out of the 2012 incident as time barred. Defendants had also moved to dismiss the

claims arising out of the 2014 arrest. By Order dated July 6, 2017, the Court granted that motion

in part, dismissing some but not all claims related to the 2014 arrest. Defendants have now

moved for summary judgment on all remaining claims. They are: (1) a federal civil rights claim

pursuant to 42 U.S.C. § 1983 for excessive force (Second Count); (2) a Section 1983 claim for

false arrest (Fourth Count); (3) a Section 1983 claim for false imprisonment (Sixth Count); (4) a

Section 1983 claim for failure to intervene in false arrest (Eighth Count); and (5) a claim for

violation of the New Jersey Civil Rights Act, N.J.S.A. 10:6-2, et seq. (Thirteenth Count).

          The relevant facts are as follows.

          On April 1, 2014, Defendant Kevin O’Brien, then a lieutenant in the Narcotics and Vice

Section of the Plainfield Police Division, 1 was on patrol in the 100 Block of Crescent Avenue in

Plainfield, New Jersey. He observed a tan Chevrolet Trailblazer (the “Trailblazer”) parked in

front of 143 Crescent Avenue. Lieutenant O’Brien recognized the driver of the Trailblazer as

Jermaine Pennant, based on prior narcotics investigations and arrests. 2 He recognized the

individual occupying the passenger seat as Markeye Boyd, also based on prior narcotics

investigations and arrests.




1
    O’Brien now holds the position of Captain.
2
 In his certification, Captain O’Brien states that his familiarity with Pennant and his prior
narcotics arrests also “includ[ed] a search of our computer database.” (O’Brien Cert., ¶ 8.)


                                                 2
       Prior to the date in question, Lieutenant O’Brien had knowledge that Pennant was

reportedly distributing narcotics at the 143 Crescent Avenue address. Specifically, on January

30, 2014, the Plainfield Police Division received an anonymous tip, through the Union County

Crimestoppers program, 3 that Jermaine Pennant was selling drugs at 143 Crescent Avenue in

Plainfield. On February 23, 2014, Lieutenant O’Brien corroborated this tip through information

provided by a confidential informant. O’Brien asserts in his sworn statement that he had

previously utilized the informant numerous times and that the information obtained from this

informant had led to multiple arrests and convictions.

       Thus, on April 1, 2014, when Lieutenant O’Brien saw Pennant sitting in a vehicle parked

in front of 143 Crescent Avenue, he decided to continue to observe the vehicle and its occupants.

O’Brien states that he saw an unknown male exit the Trailblazer and walk towards the front door

of 143 Crescent Avenue, holding a cell phone to his ear and appearing to scan the area. Minutes

later, O’Brien observed another unknown male exit the building at 143 Crescent Avenue, walk

directly to the Trailblazer, and enter the vehicle through the rear passenger side door. O’Brien

states that this man was in the vehicle for approximately thirty seconds and then walked back to

the 143 Crescent Avenue building. Immediately thereafter, Pennant drove the car westbound

along Crescent Avenue. O’Brien followed the vehicle to the 600 block of John Street.

       On John Street, O’Brien saw a man standing on the side of the street. It appeared to

O’Brien that as the Trailblazer approached, the man began walking towards the street. O’Brien

saw the Trailblazer pull over to the man’s location. O’Brien observed this man enter the rear of



3
 Defendants explain in their motion that the Crimestoppers program “was established to
encourage Union County residents to anonymously share first-hand information pertaining to
criminal activity.” (O’Brien Cert., ¶ 3.) According to O’Brien’s certification, the Plainfield
police routinely relies on information obtained through Crimestoppers to conduct “successful
investigations.” (Id.)

                                                 3
the vehicle, remain inside the vehicle for approximately 30 to 45 seconds, and then exit the

vehicle. The man then began walking northbound. O’Brien watched him and, from prior

narcotics investigations and arrests, recognized the man as Rashon Faulcon.

       Based on the foregoing information, Lieutenant O’Brien contacted two other members of

the Plainfield police force, Detective Nuno Carvalho and Officer Eric Groething, and instructed

them to detain Faulcon. O’Brien states that Carvalho and Groething entered the area in an

unmarked but well-known police vehicle. The police vehicle pulled over on the east side of the

street, ahead of Faulcon, and O’Brien saw Faulcon throw a clear sandwich bag to the ground as

he attempted to cross the street to move away from the police vehicle. Faulcon was detained, and

the sandwich bag was retrieved. The bag contained 49 glassine folds labeled “Cobra,” suspected

to contain heroin.

       In the meantime, O’Brien had advised two other officers, Detective Joseph Mulligan and

Sergeant Christopher Sylvester, that he observed a suspected narcotics transaction involving the

occupants of the Trailblazer. According to Detective Mulligan, O’Brien instructed him to

conduct a stop of the vehicle and place the occupants under arrest. O’Brien recalls that Sergeant

Sylvester followed the Trailblazer and gave this instruction to arrest. In any event, Detective

Mulligan and another officer entered the area and observed the Trailblazer traveling west in the

700 block of Fourth Street, in Plainfield. As the vehicle passed Detective Mulligan, he

recognized the driver as Jermaine Pennant, known to Mulligan from prior narcotics arrests.

Detective Mulligan also recognized the vehicle’s passenger to be Markeye Boyd, whom he also

knew from prior narcotics arrests. Mulligan pulled over the Trailblazer and arrested both Pennant

and Boyd.




                                                 4
       Pennant and Boyd were transported to the Plainfield police headquarters. There, an

officer conducted a search of Boyd’s person as part of the booking process. Plaintiff has

repeatedly stated, including in his opposition brief, that the search of his person at the police

station was conducted by O’Brien, whereas both O’Brien and Mulligan assert in their

certifications that the search was conducted by Mulligan. Mulligan also makes this assertion in

the police report he prepared. 4

       In his certification, Mulligan describes the search of Boyd’s person as follows: Boyd was

placed in a room located in the holding cell area of the Plainfield police headquarters. According

to Mulligan, a search of Boyd’s person was necessary prior to his placement in the detention

facility because Boyd was known, from prior arrests, to conceal narcotics on his person.

Specifically, Mulligan was aware that in 2012, Mulligan was arrested for a drug crime and found

to be concealing narcotics in the cleavage of his buttocks. Detective Mulligan conducted a pat-

down search of Boyd. While patting Boyd’s pockets, Detective Mulligan felt what he believed to

be a plastic bag in the cleavage of Boyd’s buttocks. Mulligan then put on rubber gloves and

removed the bag from area between the buttocks. He further states that the search of Boyd’s

buttocks area lasted no more than a few seconds. Mulligan asserts that he did not conduct an anal

cavity search, did not instruct any other officer to do so, and did not observe any other officer

conduct an anal cavity search of Boyd.

       Boyd’s version of the search differs in only one key regard: his assertion that an anal

cavity search occurred. While Boyd does not take issue with the officer’s reaching into his pants

during the search and does not dispute that a bag of marijuana was found in between his



4
 The Court notes that Defendants have provided proof that they produced in discovery a copy of
Mulligan’s Investigation Report, which identifies Mulligan as the officer who searched Boyd.
Boyd has not named Mulligan as a party to this lawsuit.

                                                  5
buttocks, Boyd asserts that the officer conducting the search then proceeded to insert his finger

inside Boyd’s anal cavity. Boyd further asserts that the anal cavity search occurred in view of

other officers, although he does not identify which officers allegedly witnessed this search.

       Boyd has made these assertions not only in his brief in opposition to the motion for

summary judgment but also in an on-the-record conference, related to the instant lawsuit, held

before Magistrate Judge Cathy Waldor on October 3, 2017. In the course of that conference,

Judge Waldor directed Plaintiff to answer interrogatories propounded by Defendants. With Judge

Waldor’s assistance during the process, Defendants’ attorneys read the interrogatories into the

record, and Plaintiff provided his answers under oath. In relevant part, the transcript of the

conference states as follows:

               Mr. Trelease: Describe in detail your version of the incident or
               occurrence that gave rise to your arrest and detainment on April 1st,
               2014.

               The Court: Wait, before you answer that, I didn’t -- you
               understand you’re under oath, and you’re sworn to tell the truth
               here –

               Mr. Boyd: Oh, I’ve been telling the truth since I wrote your first
               letter to you, Your Honor.

               The Court: Okay. I just have to institute that.

                                        ***

               Mr. Boyd: So then, we were zipping down to the Plainfield police
               station. I forget the lieutenant name - O’Bryant [phonetic].
               O’Bryant states to me, after we get down to the police station, I’m
               like you all got the wrong guy and everything.

                       He says to me, oh, no, we don’t got the wrong guy. You’re
               the ass-hole man. Okay. He says you like to keep things in your A-
               hole.

                       And he says, Face the wall and look straight. And if you
               turn to even look at me, I’ll break your jaw.


                                                  6
                      So what I then says, Your Honor, was I like this, because
               they done it to me once already, but this time they’re going to do it
               to me again. And they took me to the blind spot, but I had a
               witness this time, Your Honor. Jermaine Pennant. We was both
               locked up together.

                     So I wasn’t compliant at first, Your Honor. And then I
               complied.

                      And he put some gloves on. And then he was, like, let me
               open your butt -- and then I got real uncomfortable, and I resisted.
               And then the other officers came. And they all stood -- they’re not
               touching me -- all stood. And he went and opened my butt cheeks
               and went with his finger insider my butt, looking for drugs.

                       I would like to make clear on record, Your Honor, that a
               bag of marijuana was in my briefs, not in my butt. So when he
               shook my underwear a bag of marijuana had fell out. And he says,
               finally got him. Finally got him. To his fellow officers at hand.

       (Trelease Cert, Ex. H, Tr. 16:15-23; 18:20-19:22.)

       In response to another interrogatory inquiring where Boyd had concealed drugs in

connection with the April 1, 2014 arrest, Boyd stated as follows:

               Mr. Boyd: Your Honor, the marijuana was in my butt. In my
               briefs.

                                            ***

               Mr. Boyd: No. What I’m trying to say is, you know, through the
               briefs, you can put it to your butt and hold it. And that’s what guys
               do, Your Honor. With their butt cheeks, they hold it together like
               that.

       (Id., Tr. 94:13-14, 21-24.)

       In their interrogatories, Defendants had also asked Boyd where on his person he had

concealed narcotics prior to his June 2012 arrest by the Plainfield police. In response, Boyd

admitted that he had concealed the drug in his anal cavity. The transcript from the case

management conference reads as follows:


                                                  7
               Mr. Wenzel: So the question asks -- the question asks how and
               where on your person you concealed the drugs or narcotics on June
               6th.

               Mr. Boyd: In my butt. And the records will show too, because
               we’re going to ask for the lab, because you’ve got to have
               something --

               The Court: Whoa, whoa, whoa. Where did you conceal the drugs?

               Mr. Boyd: From 2012?

               The Court: Yeah.

               Mr. Boyd: Buttocks.

               The Court: Wait, wait, wait.
               Don’t -- so 2012, you concealed the drugs in your cavity?

               Mr. Boyd: Yes.

               The court: Okay.

       (Id., Tr. 92:13-23, 93:8-12.)

       The facts concerning the incident leading up to the April 1, 2014 arrest are not in dispute.

Moreover, it is uncontroverted that Faulcon, the man who entered and exited the Trailblazer on

John Street shortly before Boyd’s arrest, pled guilty in New Jersey Superior Court to a charge of

distributing a controlled dangerous substance in a school zone. Faulcon admitted that he was

distributing heroin on April 1, 2014. Boyd was also charged with several offenses relating to

possession and distribution of narcotics. Although the charges were dropped by the Union

County Prosecutor upon the court’s acceptance of Faulcon’s guilty plea, Boyd has admitted that

on April 1, 2014, at the time he was arrested and then searched, Boyd was in possession of a bag

of marijuana in his underwear, braced in between his buttocks.


                                                8
   II.      DISCUSSION

   A. Legal Standard

         Defendants bring this motion pursuant to Federal Rule of Civil Procedure 56 seeking

summary judgment on all claims asserted against them in the Amended Complaint. In evaluating

the motion, the Court applies the well-established legal standard for summary judgment.

         Rule 56(a) provides that a “court shall grant summary judgment if the movant shows that

there is no genuine issue as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986) (construing the similarly worded Rule 56(c), predecessor to the current summary

judgment standard set forth in Rule 56(a)). A factual dispute is genuine if a reasonable jury could

return a verdict for the non-movant, and it is material if, under the substantive law, it would

affect the outcome of the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

considering a motion for summary judgment, a district court “must view the evidence 'in the

light most favorable to the opposing party.’” Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014)

(quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). It may not make credibility

determinations or engage in any weighing of the evidence. Anderson, 477 U.S. at 255; see also

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (holding same).

         Once the moving party has satisfied its initial burden, the nonmoving party must establish

the existence of a genuine issue as to a material fact in order to defeat the motion. Jersey Cent.

Power & Light Co. v. Lacey Twp., 772 F.2d 1103, 1109 (3d Cir. 1985). To create a genuine

issue of material fact, the nonmoving party must come forward with sufficient evidence to allow

a jury to find in its favor at trial. Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir.

2001), overruled on other grounds by Ray Haluch Gravel Co. v. Cent. Pension Fund of the Int'l



                                                  9
Union of Operating Eng’rs and Participating Emp'rs, 134 S. Ct. 773 (2014). The party opposing a

motion for summary judgment cannot rest on mere allegations; instead, it must present actual

evidence that creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at 248; see

also Schoch v. First Fid. Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990) (holding that

“unsupported allegations in [a] memorandum and pleadings are insufficient to repel summary

judgment”). Indeed, Rule 56(c)(1) expressly requires a party who asserts that a fact is genuinely

disputed to support that assertion by:

               (A) citing to particular parts of materials in the record, including
               depositions, documents, electronically stored information, affidavits or
               declarations, stipulations (including those made for purposes of the motion
               only), admissions, interrogatory answers, or other materials; or (B)
               showing that the materials cited do not establish the absence or presence
               of a genuine dispute, or that an adverse party cannot produce admissible
               evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). If the non-movant fails to “properly support an assertion of fact or fails

to properly address another party’s assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for purposes of the motion.” Fed. R. Civ. P. 56(e)(2). Even pro se

litigants, such as Plaintiff, must comply with the requirements of Rule 56. Schock v. Baker, 663

F. App’x 248, 252 (3d Cir. 2016) (holding that while the pro se plaintiffs were afforded some

leeway, “they were still required to comply with Rule 56.”).

       In the District of New Jersey, moreover, Local Civil Rule 56.1 imposes an additional

requirement on both movants and non-movants related to summary judgment motions. The party

moving for summary judgment must file a statement which lists, in separately numbered

paragraphs, material facts the movant asserts are not in dispute, with citations to the specific

portions of the record supporting those factual assertions. In turn, the party opposing summary

judgment “shall furnish, with its opposition papers, a responsive statement of material facts,



                                                 10
addressing each paragraph of the movant’s statement, indicating agreement or disagreement and,

if not agreed, stating each material fact in dispute and citing to the affidavits and other

documents submitted in connection with the motion.” L. Civ. R. 56.1(a). Indeed, the local rule

warns that “any material fact not disputed [in such a responsive statement] shall be deemed

undisputed for purposes of the summary judgment motion.” Id.

       Defendants point out, in their reply papers, that Boyd failed to file a responsive statement

of material facts with his opposition, as required by the local rule. They urge the Court, therefore,

to deem all of the facts asserted by Defendants as undisputed and proceed to rule accordingly.

Under a strict application of Rule 56 as well as this Court’s corresponding local rule, the Court

would be permitted to do so. However, in light of the fact that Plaintiff is not represented by

counsel, the Court may relax its application of Local Rule 56.1 and instead attempt to draw the

facts from sources such as deposition testimony and other parts of the record. Fahnbulleh v.

Steneck, No. 15-5075, 2018 U.S. Dist. LEXIS 56581, at *7 (D.N.J. Apr. 3, 2018) (noting that, in

light of the plaintiff’s pro se status, the court searched the record and the parties’ submissions to

determine whether anything raised a genuine issue of material fact); Oguguo v. Wells Fargo

Bank, NA, No. 14-2383, 2016 U.S. Dist. LEXIS 69717, at *2 n. 3 (D.N.J. May 27, 2016) (noting

that district court judges often relax procedural rules for an unrepresented litigant” and “draw

relevant facts from the record”). In addition, where the nonmoving pro se litigant provides a

written submission, which contains facts that contradict facts in the Rule 56.1 statement, the

contradicted facts are deemed denied by the pro se litigant.” Athill v. Speziale, No. 06-4941,

2009 U.S. Dist. LEXIS 55446 , at *5 (D.N.J. June 30, 2009); see also Sumner v. Schreck, No.

13-1840, 2015 U.S. Dist. LEXIS 128000, at *8 n.2 (D.N.J. Sept. 23, 2015) (noting although the

plaintiff had not furnished a separate statement of material facts, he had referred to certain



                                                  11
specific facts in his opposition papers and thus the court would apply the local rule liberally and

deem those specific references as genuine factual disputes).

       In the interests of justice, this Court will excuse Boyd’s failure to furnish a separate

statement of facts. Instead, applying the local rule liberally, it will construe the statements made

in Plaintiff’s opposition brief as denials of any specifically corresponding facts asserted by

Defendants, if the record would permit such an interpretation. Moreover, the Court itself will

search the record to determine whether any material facts are genuinely in dispute.

   B. Claims for False Arrest, False Imprisonment, and Failure to Intervene in False
      Arrest

       Plaintiff seeks relief under 42 U.S.C. § 1983 for his allegedly unconstitutional arrest and

imprisonment on April 1, 2014 as well as the failure of the Defendants to intervene to disrupt the

arrest. These Section 1983 claims stem from the Fourth Amendment, which protects a person

from searches and seizures made without probable cause. Beck v. Ohio, 379 U.S. 89, 91 (1964).

An arrest without probable cause is a constitutional violation actionable under section 1983.

Groman v. Twp. of Manalapan, 47 F.3d 628, 634 (3d Cir. 1995). The imprisonment of an

individual based on an arrest without probable cause is likewise unconstitutional under the

Fourth Amendment. Id. Moreover, an officer’s failure to intervene when a constitutional

violation takes place in his presence may subject that officer to liability under Section 1983.

Smith v. Mensinger, 293 F.3d 641, 650 (3d Cir. 2002). Lack of probable cause is thus an

essential element of Plaintiff’s claims of false arrest, false imprisonment, and failure to intervene

in a false arrest. Groman, 47 F.3d at 634; Palma v. Atl. Cnty., 53 F.2d 743, 755 (D.N.J. 1999);

see also Michigan v. DeFillippo, 443 U.S. 31, 36 (1979) (“the Constitution permits an officer to

arrest a suspect without a warrant if there is probable cause to believe that the suspect has

committed or is committing an offense.”).


                                                 12
       Defendants contend that Plaintiff could not, as a matter of law, demonstrate that there

was no probable cause for his arrest on April 1, 2014. They argue that they are therefore entitled

to summary judgment on Plaintiff’s Section 1983 claims for false arrest, false imprisonment, and

failure to intervene. The Court agrees. While the existence of probable cause is often a question

for the jury, where the Defendants’ asserted probable cause is such that no reasonable jury could

find that the police lacked probable cause, summary judgment is appropriate. Crock v.

Pennsylvania, 397 F. App’x 747, 749 (3d Cir. 2010) (internal citations omitted).

       The existence of probable cause for an arrest depends on “whether, at the moment the

arrest was made . . . the facts and circumstances within [the officers’] knowledge and of which

they had reasonable trustworthy information were sufficient to warrant a prudent man in

believing that the [plaintiff] had committed or was committing an offense.” Beck, 379 U.S. at 91;

see also Devenpeck v. Alford, 543 U.S. 146, 152 (2004) (“Whether probable cause exists

depends upon the reasonable conclusion to be drawn from the facts known to the arresting

officer at the time of the arrest.”). “Probable cause requires only a probability or substantial

chance of criminal activity, not an actual showing of such activity.” Illinois v. Gates, 462 U.S.

213, 243 n.13 (1983); see also DeFillippo, 443 U.S. at 36 (holding that it is well-established that

“the kinds and degree of proof and the procedural requirements necessary for a conviction are

not prerequisites to a valid arrest.”). Thus, probable cause may exist “even in the absence of the

actual observance of criminal conduct when a prudent observant would reasonably infer that a

defendant acted illegally.” United States v. Burton, 288 F.3d 91, 98 (3d Cir. 2002). It is sufficient

to support probable cause for arrest if it appears that a person has committed “any offense that

could be charged under the circumstances.” Barna v. City of Perth Amboy, 42 F.3d 809, 819 (3d

Cir. 1994) (emphasis added).



                                                  13
       Here, the record contains ample evidence to support a finding of probable cause for

Boyd’s arrest. Prior to April 1, 2014, Lieutenant O’Brien had knowledge, from both an

anonymous tip provided through the Crimestoppers program and corroborating information

given by a trusted confidential informant, that Jermaine Pennant was involved in narcotics

distribution at 143 Crescent Avenue. On the date of Boyd’s arrest, while patrolling the 100 block

of Crescent Avenue, O’Brien observed Pennant sitting in the driver’s seat of a vehicle parked in

front of the very same address where he was reportedly dealing drugs. O’Brien also recognized

Boyd as the vehicle’s front-seat passenger. Both men were familiar to him from previous drug

arrests. Lieutenant O’Brien’s further observations of activity involving the vehicle and its

occupants, was consistent with possible drug distribution, based on O’Brien’s experience as a

narcotics officer and familiarity with the area’s high drug crime occurrence. Lieutenant O’Brien

informed other Plainfield police officers of the activity he had witnessed. Based on the foregoing

facts, Detective Mulligan was instructed to arrest the occupants of the Trailblazer. From the

totality of circumstances and information known to Defendants on April 1, 2014, Defendants

could reasonably infer that Boyd was engaged in unlawful drug distribution and thus had

probable cause to arrest him.

       Boyd argues that that probable cause to arrest him for distributing narcotics was lacking

because (1) no drugs were in fact found to be in the Trailblazer, according to Boyd; (2) Boyd

was found to be in possession of only a single bag of marijuana, which he claims was for his

personal use and not for sale; and (3) the criminal charges against him stemming from the April

1, 2014 arrest were later dropped. None of these facts negate the existence of probable cause.

The probable cause analysis does not depend on what crime a person is actually charged with,

whether a person is later acquitted of the crime for which he or she is arrested, or even whether



                                                 14
the person arrested actually committed any crime. DeFillippo, 443 U.S. at 36; Wright v. City of

Phila., 409 F.3d 595, 602 (3d Cir. 2005). The Supreme Court has made clear that “[t]he validity

of the arrest does not depend on whether the suspect actually committed a crime; the mere fact

that the suspect is later acquitted of the offense for which he is arrested is irrelevant to the

validity of the arrest.” DeFillippo, 443 U.S. at 36.

        Boyd also argues the arrest was invalid because he was arrested solely in retaliation for a

lawsuit he filed against the Plainfield police department and certain of its officers based on a

2012 arrest. This contention is unavailing to defeat summary judgment. First, insofar as Boyd

may be claiming that the instant action, which originally set forth claims against Plainfield police

officers arising out of a 2012 arrest, is the lawsuit which prompted the alleged retaliation, the

Court notes that Boyd’s argument makes no sense. This action was initiated in 2015, long after

Boyd’s April 1, 2014 arrest. Second, Boyd offers no evidence to indicate retaliation. Third, as

discussed, the record contains substantial and uncontroverted evidence of probable cause for

Boyd’s April 1, 2014 arrest.

        Plaintiff, in short, cannot establish a lack of probable cause for his arrest, an essential

element of his claims for false arrest, false imprisonment and failure to intervene in false arrest.

Defendants have demonstrated that they are, therefore, entitled to summary judgment based on

these claims.




                                                   15
    C. Excessive Force Claim

       Plaintiff alleges that the during search of his person on April 1, 2014, he was subjected to

an anal cavity search that amounted to unreasonable and excessive force in violation of the

Fourth Amendment of the Constitution. 5 The use of force in the search of Boyd’s person is

subject to the Fourth Amendment’s reasonableness standard. Graham v. Connor, 490 U.S. 386,

396-97. In Graham v. Connor, the Supreme Court held that an officer’s use of force is excessive

and violates the Fourth Amendment if, under the totality of the circumstances, the officer’s

actions were not objectively reasonable in light of the facts and circumstances confronting the

officer. Estate of Smith v. Marasco, 318 F.3d 497, 515 (3d Cir. 2003) (citing Graham, 490 U.S.

at 397). The reasonableness of a particular use of force “must be evaluated from the perspective

of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Rivas v. City

of Passaic, 365 F.3d 181, 189 (2004) (quoting Graham, 490 U.S. at 396).

       To clarify, Boyd does not take issue with the pat-down portion of the search, nor with the

searching officer’s reaching into his underwear as he removed a plastic bag braced between

Boyd’s buttocks. Rather, Boyd bases his excessive force claim on the alleged anal cavity search.

In pleading Plaintiff’s excessive force claim, the Amended Complaint alleges that “Defendants

Lieutenant O’Brien and Sergeant Christopher Sylvester, along with another unidentified officer,

violated Plaintiff’s Constitutional Rights . . . by unlawfully and unreasonably inserting




5
 In his opposition brief, Plaintiff attempts to amplify hi excessive force claim. He maintains that
while attempting to conduct the search, O’Brien twisted his hands and injured Boyd’s hand or
wrist. This allegation is not set forth in the First Amended Complaint and therefore will not be
considered by the Court as part of Plaintiff’s excessive force claim. A complaint may not be
amended by briefs submitted in opposition to a dispositive motion. See Pa. ex rel. Zimmerman v.
PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be
amended by the briefs in opposition to a motion to dismiss.”) (citation omitted).

                                                 16
themselves in Markeye’s anal cavity while forcing him against a wall and threatening substantial

violence . . ..” (Am. Compl., Second Count, ¶ 2.)

       The parties, as the factual synopsis above indicates, dispute that the cavity search

occurred. Plaintiff has asserted, under oath, that the officer conducting the search put his hands

down Boyd’s pants, retrieved a bag of marijuana from his briefs, and then “he went and opened

my butt cheeks and went with his finger insider my butt, looking for drugs.” (Trelease Cert, Ex.

H, Tr. 19:15-17.) O’Brien, the officer Plaintiff believes performed the search when he was

booked into the Plainfield police station’s detention facility, denies that Boyd was subjected to

such a search. Mulligan, the officer Defendants maintain performed the inventory and safety

search at booking, asserts he did not perform a cavity search.

       It is axiomatic that, on a motion for summary judgment, “a district court must view the

facts in the light most favorable to the non-moving party and must make all reasonable

inferences in that party’s favor.” Podobnik v. United States Postal Serv., 409 F.3d 584, 589 (3d

Cir. 2005). Viewing the facts in Plaintiff’s favor, the Court assumes, for purposes of this motion,

that the anal cavity search occurred. The Court recognizes that Plaintiff has raised a genuine

issue of fact pertaining to his excessive force claim.

       Defendants argue that they are nevertheless entitled to summary judgment on the

excessive force claim on two grounds: qualified immunity and lack of personal involvement in

the alleged unconstitutional conduct. The court will address each basis in turn.

               1. Qualified Immunity

        “‘The doctrine of qualified immunity protects government officials ‘from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Pearson v. Callahan, 555



                                                 17
U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). In Saucier v.

Katz, the Supreme Court explained that "[t]he concern of the immunity inquiry is to

acknowledge that reasonable mistakes can be made as to the legal constraints on particular police

conduct.” Saucier v. Katz, 533 U.S. 194, 205 (2001). As such, the Court held that, under the

doctrine, an officer is entitled to immunity if his or her mistake as to what the law requires is

reasonable. Id.; see also Pearson, 555 U.S. at 244 (“The principles of qualified immunity shield

an officer from personal liability when an officer reasonably believes that his or her conduct

complies with the law.”). “Put simply, qualified immunity protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Mullenix v. Luna, 136 S. Ct. 305, 308

(2015) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

       In Saucier, the Supreme Court established a two-part analysis to determine if an officer is

entitled to qualified immunity. One, a court must inquire whether, viewing the facts of a case in

the light most favorable to the plaintiff, the facts show that the official’s conduct violated a

constitutional right. Saucier, 533 U.S. at 201. Two, a court must determine whether the right was

clearly established at the time of the alleged misconduct. Id.; see also Werkheiser v. Pocono

Twp., 780 F.3d 172, 176 (3d Cir. 2015) (setting forth Saucier’s two-step analysis for qualified

immunity.) In its discretion, a court may address the two prongs of the Saucier analysis in either

order. Pearson, 555 U.S. at 236 (“The judges of the district courts and the courts of appeals

should be permitted to exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in the

particular case at hand.”); see also Werkheiser, 780 F.3d at 176 (noting that, under Pearson, the




                                                  18
court may address the Saucier prongs in either order, at its discretion). A defendant’s entitlement

to qualified immunity is a question of law for the court to decide. Saucier, 533 U.S. at 201. 6

       In this case, the Court begins its qualified immunity analysis with the second prong,

which inquires whether the right at issue was clearly established. “A clearly established right is

one that is ‘sufficiently clear that every reasonable official would have understood that what he is

doing violates that right.’” Mullenix, 136 S. Ct. at 308. “‘The relevant dispositive inquiry’ in

making this determination is ‘whether it would be clear to a reasonable officer that his conduct

was unlawful in the situation he confronted.’” Kopec v. Tate, 361 F.3d 772, 776-77 (3d Cir.

2004) (quoting Saucier, 533 U.S. at 202) (emphasis added); see also Bennet v. Murphy, 274 F.3d

133, 136 (3d Cir. 2001) (holding that the purely legal question presented by the second prong of

the qualified immunity analysis is “in the factual scenario established by the plaintiff, would a

reasonable officer have understood that his actions were prohibited?”). To reach the conclusion

that an officer’s conduct has violated a clearly established right, the right in question must be

defined with particularity vis-à-vis the conduct at issue. Aschroft v. al-Kidd, 563 U.S. 731, 741

(2011). The contours of the right in question must be sufficiently clear such that “every

‘reasonable official would [have understood] that what he is doing violates that right.’” Aschroft

v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987))

(alteration in original). The Supreme Court has emphasized that, to meet the “clearly

established” threshold, “we do not require a case directly on point, but existing precedent must



6
  Where there are disputed issues of fact that bear on the question of whether a clearly established
right existed and whether the officer’s actions were objectively reasonable, the factual disputes
must be submitted to the jury. See Curley v. Klem, 298 F.3d 271, 278 (3d Cir. 2002). Here, while
there is a factual dispute as to whether Boyd was subjected to a cavity search, the Court may
nevertheless proceed with the qualified immunity analysis because it will assume, for purposes
of the analysis, that the anal cavity search in fact occurred. Thus, the Court may evaluate whether
Defendants are entitled to qualified immunity without submitting the factual issue to a jury.

                                                 19
have placed the statutory or constitutional question beyond debate.” Id. (citing Anderson, 483

U.S. at 640 and Malley v. Briggs, 475 U.S. 335, 341 (1986)).

       Applying this analysis, the Court concludes that the conduct on which Boyd’s excessive

force claim is based does not violate a “clearly established” right.

       To begin, the Court considers the situation confronting the officer performing the search

of Boyd’s person on April 1, 2014. According to Plaintiff’s version of events, Officer O’Brien

conducted a digital anal cavity search in or around the holding cell area of the police station. It is

uncontroverted that the search of Boyd’s person occurred as part of the booking process upon

Boyd’s arrest for a narcotics distribution offense. It is further undisputed that immediately before

the alleged cavity search occurred, the officer found a bag containing marijuana concealed in the

cleavage of Boyd’s buttocks. Moreover, Boyd does not dispute that he had previously concealed

drugs in his anal cavity and that this fact was known to the officers of the Plainfield police.

       Next, the Court looks to existing precedent at the time of the search and asks: were the

contours of the constitutional right Plaintiff claims was violated were sufficiently clear that a

reasonable officer, confronting the situation described, would understand that proceeding with a

manual body cavity search violated that right? The answer to this question is no.

       Because Plaintiff claims that the cavity search itself was unreasonable use of force, the

Court has considered the Fourth Amendment jurisprudence on searches of detainees and inmates

in detention and correctional facilities. The Supreme Court’s decision in Bell v. Wolfish and its

progeny have made clear that the reasonableness of a search of pre-trial detainees and inmates

must take into account the fact that “[a] detention facility is a unique place fraught with serious

security dangers. Smuggling of money, drugs, weapons, and other contraband is all too common

an occurrence.” Bell v. Wolfish, 441 U.S. 520, 559 (1979); see also Florence v. Bd. of Chosen



                                                  20
Freeholders, 566 U.S. 318, 332 (2012) (observing that “detecting contraband concealed by new

detainees, furthermore, is a most serious responsibility. Weapons, drugs, and alcohol all disrupt

the safe operation of a jail.”). Thus, in Bell, the Supreme Court upheld as constitutional a

prison’s policy of conducting visual body cavity searches of all inmates after having seen a

visitor. Bell, 441 U.S. at 558-60. In Florence, the Court held that a policy of conducting a visual

body cavity search of all arriving detainees that were to be admitted to the prison’s general

population was reasonable under the Fourth Amendment regardless of the nature of the offense

and of the existence of any individualized suspicion that contraband might be concealed. 7

Florence, 566 U.S. at 324, 339.

       With regard to searches invading bodily privacy, the Supreme Court has held that

reasonableness must be assessed by considering the totality of the circumstances, “including the

scope of the particular intrusion, the manner in which it is conducted, the justification for

initiating it, and the place in which it is conducted.” Bell, 441 U.S. at 559. The search must be

“limited to the area that is capable of concealing the object of the search.” Safford Unified Sch.

Dist. #1 v. Redding, 557 U.S. 364, 388 (2009). In Schmerber v. California, a case involving the

non-consensual withdrawal of the plaintiff’s blood to test for alcohol, the Supreme Court held

that intrusions beyond the body’s surface are unconstitutional unless there is a “clear indication”




7
 The Court recognizes that, unlike the circumstances in the case at bar, Bell and Florence
concern blanket policies of conducting searches which, while invasive, did not involve touching.
Indeed, the Florence Court noted that “there . . . may be legitimate concerns about the
invasiveness of searches that involve the touching of detainees” but refrained from addressing
that issue as it was not implicated in the facts of the case. Florence, 566 U.S. at 339. Bell and
Florence nevertheless inform the Court’s qualified immunity analysis as they bear on the
contours as to the scope of permissible body searches of detainees for contraband.

                                                 21
that the evidence sought will be found. Schmerber v. California, 384 U.S. 757, 770 (1966). This

“clear indication” requires that there be a “particularized suspicion that the evidence sought

might be found within the body of the individual.” United States v. Montoya De Hernandez, 473

U.S. 531, 540 (1985).

       In this case, Defendants have demonstrated that, based on existing precedent, a

reasonable officer would not have known that he was violating clearly established law in

conducting an anal cavity search of Plaintiff. Boyd was arrested for a narcotics distribution

offense. He was, moreover, known to the Plainfield police officers for a history of drug offenses

and for previously concealing drugs in his buttocks. The search occurred when Boyd was taken

into custody and was entering incarceration. It is undisputed that in the course of performing a

lawful search of Boyd’s person, the officer discovered contraband in between Boyd’s buttocks.

Boyd admits that, at the time of his arrest and subsequent search, a plastic bag containing

marijuana was clenched between his buttocks. The record contains sufficient facts to support a

particularized suspicion that Boyd might have been concealing drugs in his anal cavity. Based on

that suspicion and the totality of the circumstances, the Court concludes that it would not be

apparent to a reasonable officer confronting the situation described that proceeding to conduct a

manual search of Plaintiff’s anal cavity would constitute excessive force or violate the Fourth

Amendment prohibition on unreasonable searches.

       Plaintiff’s opposition to the motion for summary judgment does not address Defendant’s

qualified immunity argument. The Court recognizes that the Plaintiff is a pro se litigant and thus

might not possess sufficient proficiency with legal research to uncover caselaw rebutting

Defendant’s qualified immunity defense. As such, the Court itself has undertaken exhaustive

research of Fourth Amendment jurisprudence on physically invasive searches, with a focus on



                                                 22
cases dealing with individuals placed under arrest and individuals entering or in a custodial

setting. This search has been guided by the Supreme Court’s decisions explaining what

constitutes “clearly established” law for purposes of the qualified immunity standard.

        In Ashcroft v. al-Kidd, the Supreme Court emphasized two critical requirements for a

right to be clearly established. One, it held that for a constitutional protection to be “clearly

established,” such that a reasonable officer would or should know that his or her conduct violates

a right, prior caselaw must provide notice of the violative nature of the conduct with precision.

The Court held: “We do not require a case directly on point, but existing precedent must have

placed the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S.

731, 741 (2011). Emphasizing this point, the Court further stated that “[w]e have repeatedly told

courts . . . not to define clearly established law at a high level of generality.” Id. at 742 (citation

omitted). Broad principles about the Fourth Amendment’s reasonableness standard will not

illuminate question of whether a reasonable official would have understood that his or her

conduct is unlawful. Id. Two, the Supreme Court held that the right at issue must be set forth by

“controlling authority”—precedent set by the Supreme Court or by the Court of Appeals in the

applicable jurisdiction—or, absent controlling authority, by “a robust ‘consensus of cases of

persuasive authority.’” Id. at 741-42 (quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)).

        Though far from controlling authority, a recent decision by a federal district court

recently found that it is clearly established that manual body cavity searches, conducted without

suspicion, violate the Fourth Amendment. See Monroe v. Gould, No. 16-2885, 2019 U.S. Dist.

LEXIS 41979 (S.D.N.Y. Mar. 14, 2019). Accordingly, in Monroe, the district court denied

summary judgment on a Section 1983 claim on the grounds that that qualified immunity was not

warranted. Id. at *13. The underlying facts were as follows: The plaintiff, Monroe, was a



                                                   23
passenger in a motor vehicle operated by a companion, Robert Rodriguez. Id. at *2. Shortly after

Monroe exited the vehicle, Rodriguez was arrested for a motor vehicle violation. Id. Monroe was

stopped by the police and frisked. Id. at *3. After the police discovered a plastic bag containing

cocaine inside the Rodriguez’s vehicle, an officer performed a second frisk of Monroe and found

a knife in his pocket and marijuana in his possession (though where on Monroe’s person the

drugs were found was not specified). Id. Monroe was arrested and, later that night, subjected to a

strip search at the police station. Id. According to the record, the officer put on latex gloves,

“spread plaintiff’s buttocks with his hands, and as plaintiff described the search, [the officer]

performed a visual inspection and ‘his finger penetrated plaintiff’s rectum.’” Id. (quoting

plaintiff Monroe’s deposition testimony). The plaintiff was then fingerprinted, photographed,

and transported to the county jail. Id. The district court held that the defendant officer who

performed the manual body cavity search was not entitled to qualified immunity because he had

performed the most invasive type of search “without reasonable suspicion that plaintiff was

concealing contraband inside his body.” Id. at *10. The Monroe court noted that the plaintiff had

been arrested for misdemeanor, not felony drug possession, and reasoned that although

marijuana and a weapon were found on his person, nothing in the record indicated that the

plaintiff might be concealing contraband in a body cavity. Id. at *10-11. Regarding the lack of

reasonable suspicion, the court stated that “Defendants do not point to plaintiff’s physical

appearance, apparent discomfort, or any suspicious actions or other articulable facts which might

have suggested he was hiding something inside his body.” Id. at *12.

       The Monroe court relied on two precedential opinions in its qualified immunity analysis.

Initially, it cited the Supreme Court’s decision in Schmerber v. California, which it characterized

as holding that “police searches within the body require a special heightened standard.” Id.



                                                  24
(citing Schmerber, 384 U.S. at 770). It also cited the Second Circuit’s decision in Gonzalez v.

Schenectady, 728 F.3d 149 (2013), as recognizing that New York state law, as set forth People v.

Hall, requires a heightened standard of suspicion for manual cavity searches. Id. at *12-13 (citing

Gonzalez, 728 F.3d at 161-62 and People v. Hall, 10 N.Y.3d 303 (2008)). Based on these

opinions, and taking into account the facts of case before it, the Monroe court concluded that “it

was not objectively reasonable for [the defendant officer] to believe this suspicionless manual

body cavity search was lawful” and therefore found that the defendant officer was not entitled to

qualified immunity. Id. at *13.

       Monroe’s analysis does not alter this Court’s conclusion as to Defendants’ entitlement to

qualified immunity. This case presents a factual scenario which is distinct from Monroe in

several key respects. In particular, the indisputably lawful pat-down search of Boyd’s person at

the police station had revealed a bag of drugs hidden between Boyd’s buttocks. Moreover, as

Boyd himself admits, he had previously concealed drugs in his anal cavity when he was arrested

by officers from the very same police department. It is not disputed that this fact was known to

Officer O’Brien at the time of the search. None of these facts, which could support a reasonable

suspicion of concealment of contraband in the anal cavity, were presented in Monroe.

       In addition, the Court notes that the Monroe court reached its conclusion that the cavity

search was “clearly established” as unconstitutional without citing a precedential opinion

concerning a similar set of facts, that is, where the contours of the right at issue were precisely

defined. Indeed, in Gonzalez, the Second Circuit decision representing binding authority on the

Southern District of New York court, the Court of Appeals actually held that the defendant

police officers were entitled to qualified immunity on a Section 1983 claim based on a body

cavity search. Gonzalez, 728 F.3d at 162. Like the case at bar, Gonzalez also involved a search



                                                  25
conducted at a police station following the defendant’s arrest for narcotics distribution. Id. at

153. While performing a visual examination of the plaintiff’s anal cavity, the officers observed a

“little plastic bag sticking out . . . of [his rectum.” Id. (alteration in original). The plaintiff

maintained that one of the officers inserted his fingers in the plaintiff’s rectum and removed the

drugs, while the defendants claimed that plaintiff was instructed to remove the bag himself. Id.

The Gonzalez court reasoned that the right at issue was not clearly established because prior to

the search, there was no precedential authority holding that “the Fourth Amendment is violated

by a suspicionless search (strip search or visual body cavity search) of a person arrested for

felony drug possession.” Id. at 161. The Second Circuit expressly addressed the New York Court

of Appeals’ decision in People v. Hall, which required “specific and articulable” suspicion

before an officer may conduct an invasive search. Id. (quoting Hall, 10 N.Y.3d at 311). It

rejected Hall as insufficient to support the proposition that the search at issue in Gonzalez

violated a clearly established federal rule. Id. At the outset, the court noted that the search post-

dated Hall. Id. More importantly, however, the Second Circuit discounted the strength of the

state court decision with regard to the “clearly established” question because “[i]t is not a ruling

of the Supreme Court or this Court.” Id. at 161. The Second Circuit observed, moreover, that

“not one case cited in Hall said that an officer needs particular, individualized facts to conduct a

visual body cavity search.” Id. The Gonzalez court concluded that, even if a reasonable officer

were familiar with the existing jurisprudence, he or she would not have understood that the

cavity search following a felony drug arrest was unlawful. Id. at 162.




                                                    26
       In its independent research, this Court has applied the qualified immunity principles, as

articulated by the Supreme Court. It has uncovered no Supreme Court case, Third Circuit

authority, or consensus of other federal Courts of Appeals which would indicate that the cavity

search at issue, as described by Boyd, violated a clearly established right under the Fourth

Amendment. 8 For the foregoing reasons, Defendants have demonstrated that they are entitled to

qualified immunity on Plaintiff’s Fourth Amendment excessive force claim. Accordingly, the

Court will grant summary judgment in favor of Defendants on the excessive force claim.

               2. Personal Involvement

       Defendants also argue that summary judgment must be granted as Plaintiff has proffered

no evidence linking them to the alleged anal cavity search. “A defendant in a civil rights action

must have personal involvement in the alleged wrongs, liability cannot be predicated solely on

the operation of respondeat superior. Personal involvement can be shown through allegations of

personal direction or of actual knowledge and acquiescence.” Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988) (citations omitted). The First Amended Complaint explicitly directs

the excessive force claim against two Defendants: O’Brien and Sylvester. Defendants correctly

argue that the record is devoid of evidence that Defendant Sylvester was involved in the search




8
 The Court notes that an opinion filed by the Sixth Circuit Court of Appeals just two days ago
involved a set of facts in which the plaintiff alleged, among other things, that the defendant
officer had subjected him to an unlawful manual anal cavity search at the police station while
plaintiff was being booked into jail. See Campbell v. Mack, No. 18-2156, 2019 U.S. App.
LEXIS 16777, at *7-9 (6th Cir. June 4, 2019). Neither the Sixth Circuit, nor the district court
decision on appeal, reached the issue of whether the defendant officer was entitled to qualified
immunity on the Fourth Amendment cavity search claim. Id. at *11, 26 n.6. Campbell v. Mack
sheds no light on the qualified immunity issue presented in this case, and thus this Court has not
included the opinion in its analysis.


                                                27
of Plaintiff’s person. Indeed, insofar as Plaintiff’s First Amended Complaint may be construed as

asserting the excessive force claim against any Defendant, other than O’Brien, summary

judgment is warranted based on the lack of any evidence whatsoever that these individuals had

any personal involvement. 9

       In short, Plaintiff has failed to come forward with sufficient evidence to create a genuine

issue as to the personal involvement of all but one named Defendant in the alleged constitutional

violation. To withstand a properly supported motion for summary judgment, the nonmoving

party must identify specific facts and affirmative evidence that contradict the moving party.

Anderson, 477 U.S. at 250. The summary judgment standard, as interpreted by the Supreme

Court is clear: Once the moving party discharges its burden of demonstrating no genuine issue as

to material fact, if the non-movant comes forward with evidence which is “merely colorable” or

“not significantly probative,” the court may grant summary judgment. Id. at 249-50. For this

additional reason, summary judgment on the excessive force claim will be granted in favor of

Defendants Newman, Sylvester, Alston, and Green.

    D. Claim for Violation of the New Jersey Civil Rights Act

       Plaintiff has also asserted a state law civil rights claim pursuant to the New Jersey Civil

Rights Act, N.J.S.A. 10:6-2, et seq. While this claim provides no independent basis for the

Court’s exercise of subject matter jurisdiction, the Court had, thus far, exercised supplemental

jurisdiction over this state law claim pursuant to 28 U.S.C. § 1367(a), as it was “so related” to the

claims on which the Court’s original jurisdiction was predicated that it formed part of the same




9
 As to O’Brien, the Court acknowledges that Boyd has consistently maintained that O’Brien is
the officer who performed the search. However, for the reasons expressed earlier in this Opinion,
O’Brien is entitled to qualified immunity on the excessive force claim.

                                                 28
case or controversy. The Court’s grant of summary judgment on all Section 1983 claims,

however, disposes of the claims on which the Court’s original jurisdiction is based. Pursuant to

28 U.S.C. § 1367(c), the Court concludes that its continuing exercise of jurisdiction over the

state law claim would not be appropriate.

       Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental

jurisdiction if “the district court has dismissed all claims over which it has original jurisdiction.”

The Supreme Court has held that once federal claims are dismissed, a federal court should

“hesitate to exercise jurisdiction over state claims,” unless circumstances justify this exercise.

United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966); see also New Rock Asset Partners,

L.P. v. Preferred Entity Advancements, 101 F.3d 1492, 1504 (3d Cir. 1996) (“once all federal

claims have been dropped from a case, the case simply does not belong in federal court.”). In its

discretion, pursuant to 28 U.S.C. § 1367(c)(3), the Court declines to exercise supplemental

jurisdiction over the remaining state law claim. The Court will accordingly dismiss Plaintiff’s

claim under the New Jersey Civil Rights claim without prejudice, so that it may be re-filed in the

Superior Court of New Jersey, within the thirty-day time period provided by 28 U.S.C. §

1367(d).




                                                  29
   III.      CONCLUSION

          For the reasons set forth above, Defendants have demonstrated that they are entitled to

summary judgment on all remaining Section 1983 claims, pursuant to Federal Rule of Civil

Procedure 56(a). Their motion for summary judgment on those claims will be granted, and the

New Jersey Civil Rights Claim will be dismissed without prejudice pursuant to 28 U.S.C. §

1367(c). An appropriate Order will be filed.



                                                            s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge

Dated: June 6, 2019




                                                  30
